DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The term "or" is interpreted as being satisfied by any of the given options. A piece of prior art which reads on one of the options sufficiently satisfies the entire portion of the claim.
The term "at least one" is interpreted as being satisfied by any of the given options. A piece of prior art which reads on one of the options sufficiently satisfies the entire portion of the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5, and 9-10 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C 102(a)(2) as being anticipated by Ueshima (US 20080049211 A1).
Regarding claim 1, Ueshima teaches a device for determining an orientation of an optical device of a coherence tomograph (Figure 4), comprising: 
an optical reference geometry (retroreflecting means 12)
a deflection optics (laser interferometer length measuring apparatus 20) configured to direct an optical measuring beam (measurement beam 22) of said coherence tomograph displaced by said optical device (rectilinear movement mechanism 52 and light source 24) onto said reference optical geometry (Figure 4 Paragraph 5; measurement beam 22 is projected toward and onto retroreflecting means 12 by measuring apparatus 20);
Figure 4 clearly shows the measurement beam 22 toward retroreflecting means 12 by measuring apparatus 20.
The optical device is being interpreted as the rectilinear movement mechanism 52 and light source 24 provides a displacement for calibration in which the device stores or records a measurement value and the measurement value of the displacement gauge (Figure 5 and Paragraph 50). These values are used to calculate the calibration value for the target of the to-be-measured object (Figure 5 and Paragraph 52).
It should be noted that although Ueshima does not directly teach that the interferometer is being used in a coherence tomograph, the term “coherence tomograph” is merely being stated and not affirmatively claimed. Furthermore, as evidenced by Sugiyama (US 20140327918 A1), the calibration of a light source by means of a plurality of optical system including mirrors and reference surfaces is well known in the art of optical coherence tomography.
and an evaluation unit (laser interferometer length measuring apparatus 20) configured to determine a distance between a first reference plane (mirror at bottom portion of laser interferometer length measuring apparatus 20) and at least one second reference plane of said optical reference geometry (mirrors of retroreflecting means 12) in order to determine the orientation of said optical device.
Paragraph 9 teaches that that the laser interferometer length measuring apparatus measures a phase difference between a reference beam whose optical path is unchangeably fixed and a measurement beam that travels toward the target and that returns backwardly therefrom. Figure 4 shows two traveling beams outputted from the light source 24. One of these beams travels to and is reflected by retroreflector 12 while the other travels to and is reflected by the bottom of laser interferometer length measuring apparatus 20. Thus, the phase difference, or in other words difference in distance, between these two reference planes causes the laser interferometer length measurement apparatus to output a measurement value according to the orientation between the apparatus and the retroreflecting means (Paragraph 13).

Regarding claim 2, Ueshima teaches the device according to claim 1, wherein:
said deflection optics (laser interferometer length measuring apparatus 20) comprises at least one of one or more mirrors (Figure 4), one or more galvanoscanners, one or more prisms, and one or more optical gratings.
See claim interpretation above for “at least one of”.
As can be seen in Figure 4, the laser interferometer length measuring apparatus reflects at least one of the coaxial paths of the laser beam toward retroreflecting means 12 by means of a partially transmissive mirror. A deflection optics consisting of a beam splitter or a partially transmissive mirror used in this manner is well known in the art as evidenced by Huang (US 4504147 A).

Regarding claim 3, Ueshima teaches the device according to claim 1, wherein:
said deflection optics (laser interferometer length measuring apparatus 20) comprises a partially transmissive mirror configured to deflect a portion of said optical measuring beam to said optical reference geometry and transmit another part of said optical measuring beam (Figure 4).
As can be seen in Figure 4, the laser interferometer length measuring apparatus reflects at least one of the coaxial paths of the laser beam toward retroreflecting means 12 by means of a partially transmissive mirror. A deflection optics consisting of a beam splitter or a partially transmissive mirror used in this manner is well known in the art as evidenced by Huang (US 4504147 A).

Regarding claim 5, Ueshima teaches the device according to claim 1:
said evaluation unit (laser interferometer length measuring apparatus 20) is configured to determine a distance between said first reference plane (bottom portion of laser interferometer length measuring apparatus 20) and one or more points on said reference optical geometry (retroreflecting means 12).
See claim interpretation for “or” above.
Paragraph 9 teaches that that the laser interferometer length measuring apparatus measures a phase difference between a reference beam whose optical path is unchangeably fixed and a measurement beam that travels toward the target and that returns backwardly therefrom. Figure 4 shows two traveling beams outputted from the light source 24. One of these beams travels to and is reflected by retroreflector 12 while the other travels to and is reflected by the bottom of laser interferometer length measuring apparatus 20. Thus, the phase difference, or in other words difference in distance, between these two reference planes causes the laser interferometer length measurement apparatus to output a measurement value according to the orientation between the apparatus and the retroreflecting means (Paragraph 13).
Figure 4 clearly shows that measurement beam 22 is reflected off of retroreflecting means 12 at least one point on retroreflecting means 12. Because the measurement beams reflect off of retroreflecting means 12 at those points, those evaluation unit determines the distance between the first reference plane and the point of reflection on the retroreflector.

Regarding claim 9, Ueshima teaches the device according to claim 1, wherein:
wherein said optical device (rectilinear movement mechanism 52 and light source 24) is manually or automatically movable.
	See claim interpretation above for “or”.
	Given that the rectilinear movement mechanism 52 enables a movement in the direction of the measurement optical axis (in the direction indicated by arrow “A” of Figure 4) along with laser interferometer length measuring apparatus 20, of which light source 24 is a part of, it is inherent that such a movement is either done automatically or manually. This is because if such a movement as indicated by step S3 (Figure 5 and Paragraph 50) is not done automatically, it would thus be performed manually as part of the procedure.

Regarding claim 10, Ueshima teaches a coherence tomograph, comprising: 
the device according to claim 1 (see claim 1 above for rejection); 
and said optical device (rectilinear movement mechanism 52 and light source 24) for displacing said optical measuring beam (measurement beam 22) of said coherence tomograph.
As the rectilinear movement mechanism 52 and light source 24 move in a direction of a measurement optical axis (in the direction indicated by arrow “A” in Figure 4), the measurement beam 22 would likewise be displaced in the direction that the rectilinear movement mechanism and light source are moved.
It should be noted that although Ueshima does not directly teach that the interferometer is being used in a coherence tomograph, the term “coherence tomograph” is merely being stated and not affirmatively claimed. Furthermore, as evidenced by Sugiyama (US 20140327918 A1), the calibration of a light source by means of a plurality of optical system including mirrors and reference surfaces is well known in the art of optical coherence tomography.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ueshima (US 20080049211 A1), in view of Kobayashi (US 20080100848 A1).
Regarding claim 4, Ueshima teaches the device according to claim 1.
Ueshima fails to teach:
wherein said deflection optics comprises a lens configured to direct said optical measuring beam onto said at least one second reference plane of said optical reference geometry.
Kobayashi teaches an optical tomograph, wherein:
a light beam reaches a fixed mirror 12 via lens 11 (Paragraph 44) wherein the distance from the beam splitter 10 to the fixed mirror is equivalent in optical path length 9c (Paragraph 34), which is the path to the observation object (Figure 1)
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Ueshima with Kobayashi and used a lens which directs light onto a fixed reflecting surface which is used to represent the distance between the light source and the object. This would be done to help direct the light onto the retroflector.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ueshima (US 20080049211 A1), in view of Webster (US 20160039045 A1) and LIBA (US 20180299251 A1).
Regarding claim 6, Ueshima teaches the device according to claim 1.
Ueshima fails to teach:
said at least one second reference plane of said optical reference geometry has a planar diffusely reflective surface.
Webster teaches a method and apparatus of monitoring a workpiece during laser welding through low-coherence interferometry, wherein:
in order to reduce dispersion mismatch between the reference and sample paths, it is desirable to use approximately equal amounts of optical material in both paths (Paragraph 130)
a sample beam, traveling along the sample path, which is reflected off the surface of the workpiece and a reference beam, traveling along the reference path, which is reflected off a reference surface (such as the end mirror of the reference path) together form an interference pattern (Paragraph 37)
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Ueshima with Webster and used the device taught by Ueshima to ensure that the amount of optical material used in the reference and sample parts of Webster are equal. This would be done to reduce the dispersion mismatch between the reference and sample paths (Paragraph 130).
In this embodiment, the end mirror of Ueshima would act as the retroreflector in Webster, as the end mirror is intended to have the same optical length as the sample.
Ueshima modified with Webster fails to teach:
said at least one second reference plane of said optical reference geometry has a planar diffusely reflective surface.
LIBA teaches a method of optical coherence imaging, wherein:
a diffuser 322 is used to create a time-varying change in the local phase and is used to reflect a portion of the light beam 30 back to a detector for interference generation (Paragraph 97) 
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Ueshima with Liba and used the teachings of Liba including have at least one second reference plane of the optical reference geometry have a diffusive surface. This would be done to reduce the impact of speckle noise, which is a known problem in optical coherent tomography (Paragraphs 7-8).


Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ueshima (US 20080049211 A1), in view of Webster (US 20160039045 A1).
Regarding claim 11, Ueshima teaches the device according to claim 10.
Ueshima fails to teach:
said coherence tomograph is configured to compensate for a deviation of the orientation of said optical device based on the determined distance in one or more spatial dimensions.
Webster (US 20160039045 A1) teaches a method and apparatus of monitoring a workpiece during laser welding through low-coherence interferometry, wherein:
in order to reduce dispersion mismatch between the reference and sample paths, it is desirable to use approximately equal amounts of each optical material in both paths (Paragraph 130)
a sample beam which is reflected off the surface of the workpiece and a reference beam which is reflected off a reference surface (such as the end mirror of the reference path) form an interference pattern (Paragraph 37)
an adjustable delay line exists as part of the reference arm that can be changed to compensate for distortions (Figure 6; Paragraphs 133-141)
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Ueshima with Webster and used the device taught by Ueshima to ensure that the amount of optical material used in the reference and sample parts of Webster are equal. This would be done to reduce the dispersion mismatch between the reference and sample paths (Paragraph 130).

Regarding claim 13, Ueshima teaches the device according to claim 10.
Ueshima fails to teach: 
a laser machining system, comprising: a laser device for providing a machining beam, said laser device being configured to direct said machining beam onto a machining area of a workpiece;
Webster teaches a laser machining system (Figure 2), comprising: a laser device (material processing laser 17) for providing a machining beam (Paragraph 84; material processing laser 17 produces a laser beam 16), 
said laser device (material processing laser 17) being configured to direct said machining beam (laser beam 16) onto a machining area of a workpiece (Paragraph 84; laser beam 16 is collimated and focused onto a sample such that keyhole welding is achieved);
in order to reduce dispersion mismatch between the reference and sample paths, it is desirable to use approximately equal amounts of each optical material in both paths (Paragraph 130)
a sample beam which is reflected off the surface of the workpiece and a reference beam which is reflected off a reference surface (such as the end mirror of the reference path) form an interference pattern (Paragraph 37)
an adjustable delay line exists as part of the reference arm that can be changed to compensate for distortions (Figure 6; Paragraphs 133-141)
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Ueshima with Webster and used the device taught by Ueshima to ensure that the amount of optical material used in the reference and sample parts of Webster are equal. This would be done to reduce the dispersion mismatch between the reference and sample paths (Paragraph 130).


Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ueshima (US 20080049211 A1), in view of Huang (US 4504147 A).
Regarding claim 7, Ueshima teaches the device according to claim 1.
Ueshima fails to teach:
wherein said at least one second reference plane of optical reference geometry includes four second reference planes which are inclined with respect to each other and intersect at a common calibration zero point.
	Huang (US 4504147 A) teaches a sensor for measuring angular deviations relative to a reference plane, wherein:
	an input radiation beam is reflected by a pair of surfaces 116 and 118 of pyramid prism 108 (Figure 8; Column 5 Lines 14-44)
	pyramid prism 84/108 consists of a pyramid shape wherein four reference planes are inclined with reflect to each other and intersect at a common point (Figures 7 and 10)
	the normal incident of an input beam 92 is directed toward said common point and this point corresponds to a common calibration zero point of the detector members 90 (Figure 7)
See claim interpretation above for “at least one”.
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Ueshima with Huang and used the pyramid prism as the retroreflector of Ueshima. This would be done as the seen structure of the retroreflector of Ueshima (seen in Figure 4 of Ueshima) appears the same as the pyramid prism (as can be seen in Figure 8 of Huang). Furthermore, the functions of the retroreflector are capable of being fulfilled by the pyramid prism.
	
Regarding claim 8, Ueshima teaches the device according to claim 1, wherein:
wherein at least two of said at least one second reference planes (Figure 4; two mirrors of retroreflecting means 12) are arranged such that a deviation of the orientation of said optical device in a first direction results in an increase in distance, and wherein at least two second reference planes (Figure 4; same two mirrors of retroreflecting means 12) are arranged such that a deviation of the orientation of said optical device in a second direction results in a decrease in distance.
As can be seen in Figure 4, the retroreflecting means 12 and its mirrors are arranged such that when the rectilinear movement mechanism 52 and light source 24 are deviated away from the retroreflector, this results in an increase in distance between the first and second reference planes. When the rectilinear movement mechanism 52 and light source 24 are deviated toward from the retroreflector, this would result in a decrease in distance between the first and second reference planes. Paragraph 35 teaches that this movement is enabled by rectilinear movement mechanism 52 in the direction of the measurement optical axis (in the direction indicated by arrow “A” in Figure 4).
Ueshimia fails to teach:
at least two further second reference planes
Huang (US 4504147 A) teaches a sensor for measuring angular deviations relative to a reference plane, wherein:
	an input radiation beam is reflected by a pair of surfaces 116 and 118 of pyramid prism 108 (Figure 8; Column 5 Lines 14-44)
	pyramid prism 84/108 consists of a pyramid shape wherein four reference planes are inclined with reflect to each other and intersect at a common point (Figures 7 and 10)
	the normal incident of an input beam 92 is directed toward said common point and this point corresponds to a common calibration zero point of the detector members 90 (Figure 7)
See claim interpretation above for “at least one”.
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Ueshima with Huang and used the pyramid prism as the retroreflector of Ueshima. This would be done as the seen structure of the retroreflector of Ueshima (seen in Figure 4 of Ueshima) appears the same as the pyramid prism (as can be seen in Figure 8 of Huang). Furthermore, the functions of the retroreflector are capable of being fulfilled by the pyramid prism.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ueshima (US 20080049211 A1), in view of Sugiyama (US 20140327918 A1).
Regarding claim 12, Ueshima teaches the device according to claim 10, wherein:
said device comprises a measuring arm (Figure 4; dotted line path of other laser reflected off bottom of laser interferometer length measuring apparatus 20) 
Paragraph 9 describes this measuring arm as a reference beam whose optical path, in contrast to the reference arm, remains unchangeably fixed inside the laser interferometer length measuring apparatus.
and a reference arm (Figure 4; path of measurement beam 22 to retroreflector 12 and back) and said optical device (retroreflector 12) is disposed in said reference arm (Figure 4; retroreflector 12 is disposed along the path of the measurement beam 22 to retroreflector 12 and back).
Ueshima fails to teach:
said coherence tomograph
Sugiyama teaches an optical tomograph device including measurement optical system, wherein:
the art is related to an optical coherence tomography (Paragraph 2)
reflecting light from a first reflecting surface 74a and a second reflecting surface 74 of optical component 74 are used for calibration (Paragraph 26)
the optical axis of 84 is movable and is intended to be positioned so that the first reflecting surface 74a is equal to a distance from the zero point to the cornea or retina of the subject’s eye 100 (Paragraph 27)
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Ueshima with Sugiyama and used the device described in Ueshima to in a coherence tomograph. This would be done so that the distance to the reference surface can be accurately measured by the laser interferometer length measuring apparatus with high accuracy (Paragraph 6).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN JEFFERSON WANG whose telephone number is (571)272-7782. The examiner can normally be reached M-Th 7:30AM-5:30PM (E.S.T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.J.W./Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763